Citation Nr: 0522882	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946, and from September 1950 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran perfected an appeal as to the four 
issues listed on the title page of this decision.

In September 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge, sitting at the RO 
(i.e. a Travel Board hearing).  The hearing transcript is of 
record.   

The Board's decision below addresses only the merits of the 
claim of entitlement to service connection for knee and 
dental disorders.  The claim of entitlement to service 
connection for hearing loss and tinnitus are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  Upon examination at the time of separation from service 
in May 1952, clinical findings for the musculoskeletal system 
and lower extremities were deemed normal.

2.  The record does not reflect current manifestation or 
diagnosis of a bilateral knee disorder.

3.  There is no evidence of "service trauma" or other 
injury to the teeth, mouth, or oral cavity during active 
service.
 
4.  The veteran received restorative treatment in the form of 
a bridge for missing teeth during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a knee disorder 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

2.  The criteria for service connection for the claimed 
dental disorder are not met.  38 U.S.C.A. §§ 1110, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2004); VAOPGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997); Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) modified VA's duties to notify and assist claimants.  
VCAA does not require assistance, however, where there is no 
reasonable possibility that such assistance, or continuing 
assistance, would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(d) (2004).  (As discussed above, the Board has denied 
both dental and knee disorder claims based essentially upon 
the lack of legal merit, consistent with Sabonis.)  Thus, 
while the Board finds, as discussed below, that VCAA duties 
have been met through the appeal period with respect to these 
issues, no further development or assistance is required.   

When a complete or substantially complete application for 
benefits is filed, VA must notify a claimant and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2001 letter issued 
before issuance of the July 2002 rating decision from which 
this appeal arises, the RO notified the veteran of the basic 
elements of a successful service connection claim, and 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, to include 
medical or employment records, or records of other government 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim, even though the 
law requires VA assistance in claim substantiation.  The 
"fourth element" notice also was provided through the 
issuance of a May 2003 Statement of the Case (SOC) that cited 
38 C.F.R. § 3.159, which includes a provision that the 
veteran may submit any pertinent evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, duty-to-assist letter, as well as the 
unfavorable rating decision, why the claim is denied.  He was 
told about his and VA's respective claim development 
responsibilities in the VCAA letter, and was on notice that 
he himself has claim substantiation responsibility so long as 
the RO rating action remains unfavorable.  
 
The Board acknowledges that VCAA notification arguably was 
not accomplished as to all four elements before the issuance 
of the July 2002 rating decision giving rise to this appeal.  
It is noted that the veteran has not claimed that VA failed 
to comply with VCAA notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, No. 
02-1077, slip op., at 33 (U.S. Vet. App. April 14, 2005).  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations and that any procedural errors with 
respect to the timing of the notice and the consideration of 
the claim were harmless. See Bernard v. Brown, 4 Vet. App. 
384 (1993); Pelegrini, supra.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes some VA outpatient treatment and private medical 
records.  The veteran was given an opportunity to testify in 
connection with this claims, and he exercised his right to do 
so at the Board hearing.  He did not report the existence of 
pertinent records in the custody of government agencies, such 
as the Social Security Administration, or employers.  

The record reflects that the RO has made reasonable efforts 
to search for the veteran's missing service medical records 
(only the report of his separation examination is of record), 
and has determined that they likely were lost in a 1973 fire 
at the National Personnel Records Center in St. Louis, 
Missouri (NPRC).  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.  

Finally, regarding the missing service medical records, the 
Board realizes in cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim has been undertaken with this duty in 
mind.




I.  Service Connection - Knee and Dental Disorders

Knee Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

As reflected in numerous written statements and in the Board 
hearing transcript, the veteran's basic contentions with 
respect to his current knee and dental disorders are that he 
suffered an automobile accident in service, Spring 1945, and 
that he was provided a "bridge" in or around 1945-46, which 
is the root of his dental problems.  In a May 2002 statement, 
he specified that that he injured his right knee in service.      

In a service-connection claim, the key evidence necessarily 
is service medical records, as corroborating evidence of an 
in-service injury or incident related to the disorders for 
which service connection is being sought is, generally 
speaking, a basic criterion.  38 C.F.R. § 3.303 (2004).  In 
this case, the veteran's service medical records, with the 
exception of the May 1952 separation medical examination 
report, are not available.  The record indicates that the RO 
had conducted a search to obtain them, but determined that 
they likely were destroyed in a fire decades ago.  The Board 
fully acknowledges that the loss of the veteran's service 
medical records, assuming that they did exist, is not due to 
any fault on the veteran's part.  

Nonetheless, with respect to the claimed knee disorder, it is 
important to note that the veteran's separation medical 
examination report, dated on May 10, 1952, only three days 
before separation from the second period of service, 
indicates that all clinical evaluation results were normal, 
including those for the musculoskeletal system and lower 
extremities.  The record also includes the veteran's signed 
statement dated four days before separation in May 1952, to 
the effect that he understood that he could file a 
compensation claim, but elected not to do so.  The Board 
acknowledges that the execution of this statement does not 
necessarily mean that no knee injury was incurred in service 
(or that the veteran did not receive dental care in service); 
it merely means that, for whatever reason, the veteran 
elected not to pursue a compensation claim based upon any 
injury or incident in service at the time of separation.    

Even so, the lack of any abnormal clinical findings of, or 
complaints about, the knees at the time of the separation 
medical examination does have significant probative value in 
this claim.  This evidence, plus the complete lack of any 
evidence of, or complaints about, knee problems for many 
decades after service, together, tend to strongly disfavor 
the claim, and, overall, outweighs lay evidence as to the 
veteran's position that he did have an in-service injury 
pertinent to the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (purported 
incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  The lengthy post-service period 
devoid of evidence of continuity of symptomatology and 
treatment is significantly probative and weighs heavily 
against the claim.   

Moreover, nothing in the medical records in the claims file 
indicates a current clinical finding of abnormality specific 
to the knees.  While the veteran himself states that he 
currently has a knee problem, the medical evidence is wholly 
devoid of a finding of such disorder.  The current 
manifestation of a disorder for which service connection is 
being sought is a basic legal criterion.  See 38 C.F.R. 
§ 3.303 (2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current manifestation of a 
disorder or related symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  

With the above evidence, the Board finds that the claim must 
be denied because it lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).        
     
Based upon all of the foregoing, the Board must conclude that 
the preponderance of the evidence is against a favorable 
resolution of the claim as to the claimed knee disorder.  As 
such, the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  


Dental Disorder

In general, service connection for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (2004).

Other law and regulations provide for various categories or 
classes of eligibility for VA outpatient dental treatment.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2004).  
If, for example, a dental condition is due to a combat wound 
or other "service trauma," the veteran is entitled to VA 
outpatient dental treatment (for a specific dental condition 
due to trauma) as often as may be found necessary, regardless 
of when an application for such treatment is filed.  (Class 
II(a) eligibility).  38 U.S.C.A. § 1712(a)(1)(C) (West 2002); 
38 C.F.R. § 17.161(c) (2004).

As well, a veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A) 
(West 2002); 38 C.F.R. § 17.161(a) (2004).  In this case, the 
evidence does not show that the veteran an adjudicated 
service-connected compensable dental condition.  See e.g., 38 
C.F.R. § 4.150 (2004) (disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss or the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.) 

Turning to the evidence of record, the veteran's May 1952 
separation medical examination report does note that he has a 
bridge affecting teeth numbered 9 and 10; also, other teeth, 
including wisdom teeth, are missing.  Thus, this evidence 
seems to be consistent with the veteran's current apparent 
position that he did enter service with some teeth missing 
(see Board hearing transcript), and that he did have a bridge 
procedure performed during service, which would suggest that 
this procedure was performed in service to replace some of 
his teeth.  

Here, it is important that the veteran does not allege that 
he had a trauma-related dental disorder in service, or that 
he had lost teeth in service due to physical impact to the 
mouth, jaw, or oral cavity in combat.  Rather, his basic 
allegation is that he had a dental procedure in service for 
which he required further attention 
post-service (replacement bridge was obtained in the late 
1980s, as indicated by private dental care records), and 
thus, service connection is warranted.  Indeed, as the Board 
hearing transcript reflects (see p. 8, transcript), the 
veteran himself reported that "the government did not knock 
my teeth out during my service."   

Here, because the service entrance or induction medical 
examination report is not before the Board, the Board cannot 
conclusively find that service connection is precluded as a 
matter of law under 38 C.F.R. § 3.381(d)(6) (teeth noted as 
missing 
at entry will not be service connected, regardless of 
treatment during service).  

However, the VA Office of the General Counsel has determined 
that dental treatment of teeth, even extractions, and 
intended effects of treatment provided during service, are 
not equivalent to "service trauma."  See VAOPGCPREC 5-97, 
62 Fed. Reg. 15,566 (1997).  In particular, VAOPGCPREC 5-97 
stated, in relevant part; "[D]efining service trauma to 
include therapeutic tooth extraction would make virtually any 
veteran who received dental treatment during his or her 
military service eligible for VA dental care.  Therapeutic or 
restorative dental care almost always involves physical 
impact upon one's teeth, e.g., filling, a bridge, an 
extraction[,] etc.  We do not believe that this was the 
Congress's intent."  Here, the lay and medical evidence (the 
latter in the form of separation medical examination report) 
would seem to indicate that missing teeth were replaced with 
a restorative "bridge" procedure, which, under the General 
Counsel's determination, is not considered "service 
trauma."  The Board must apply precedent decisions of the 
Office of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

With the above evidence, the Board finds that the claim must 
be denied because it lacks legal merit.  See Sabonis, 6 Vet. 
App. 426 (1994).  The veteran himself admitted that he did 
not have actual dental injury in service.  Moreover, the 
totality of the evidence shows that the key in-service event 
for the purposes of the dental disorder claim is based upon a 
restorative procedure performed therein.  As such, the 
veteran's claim for service-connected compensation, is 
without merit; nor does the evidence support eligibility for 
outpatient dental care.      

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
the Board does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).


ORDER

Service connection for a dental disorder is denied.

Service connection for a knee disorder is denied.


REMAND

Hearing Loss and Tinnitus

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for hearing loss and tinnitus.  Further 
development would ensure that the veteran's due process 
rights, including those associated with VCAA, are met.  The 
bases for remand are set forth below.

Essentially, the veteran's contention is that he had noise 
exposure shooting an M-1 rifle without ear protection and 
being in the vicinity of artillery fire.  Board hearing 
transcript, pp. 17, 19-20.  The service personnel record 
indicates that the veteran is the recipient of multiple 
Bronze Stars, among other service awards.  The Board finds 
the veteran's hearing testimony credible and competent.  The 
Board has carefully reviewed the veteran's hearing testimony 
in this regard bearing in mind that the veteran's service 
medical records, with the exception of the 1952 separation 
medical examination report, is not in the claims file due to 
no fault on the veteran's part.   
 
As for post-service evidence, the veteran reportedly was 
fitted with hearing aids at a VA medical center in 
Louisville, Kentucky.  See veteran's March 2001 statement and 
Board hearing transcript, p. 18.  He also reported that he 
presently has ringing in the ears.  Hearing transcript, pp. 
20-21.  However, with respect to sensorineural hearing loss, 
VA regulations require evidence of hearing loss consistent 
with 38 C.F.R. § 3.385 criteria for the claimant to be deemed 
to have a hearing loss "disability."  Under 38 C.F.R. § 
3.385, sensorineural hearing loss is a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  The severity of service-connected hearing 
impairment is evaluated consistent with 38 C.F.R. § 4.85, 
Tables VI, VIA, VII (Diagnostic Code 6100), and § 4.86 
(2004).  Here, the fact that the veteran has been fitted with 
hearing aids would suggest that he does have marked hearing 
loss; nonetheless, for the purposes of service connection 
therefor, VA must have audiology test data that meet the 
criteria for hearing loss "disability" consistent with 
38 C.F.R. § 3.385.  

Based upon the foregoing, the Board finds that further 
evidentiary development in the form of a contemporaneous VA 
audiological examination is warranted to determine whether 
the veteran does in fact have a hearing loss "disability" 
and tinnitus, and if so, whether either may be attributable 
to in-service noise exposure as reported by the veteran.

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss and tinnitus is REMANDED to the 
AMC for the following actions, after which the RO should 
undertake de novo review of the claim:  


1.  The veteran should be scheduled  for 
a VA audiology examination to (a) 
determine whether he has a hearing loss 
disability consistent with 38 C.F.R. 
§ 3.385 and/or tinnitus (see criteria 
above); and (b) if so, whether it is at 
least as likely as not that hearing loss 
and/or tinnitus is/are etiologically 
related to in-service noise exposure of 
the type reported by the veteran.   

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be made available to the 
examiner.  The examiner should consider 
as pertinent to the issue of etiology of 
tinnitus or hearing loss the veteran's 
medical history, including post-service 
history of noise exposure, and such 
history should be discussed in his 
written report to the extent necessary to 
adequately explain the bases for his 
opinion as to whether either hearing loss 
or tinnitus is, or is not, related to 
active service.   

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

2.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 


The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


